EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Margaret Burke on 08/26/2021.

The application has been amended as follows: 
1. (Currently Amended) An electronic vaporizer device body, configured to be used in combination with an electronic vaporizer, wherein the electronic vaporizer device body comprises:
a power supply, configured to supply power;
an airflow sensor; 
a main control circuit, configured to activate the airflow sensor after detecting a first level; and
an acceleration sensor, electrically connected to the main control circuit, wherein the main control circuit is further configured to activate the acceleration sensor after detecting the first level;
wherein the first level is generated when the electronic vaporizer device body being in combination with the electronic vaporizer, and wherein the airflow sensor is configured to detect, after being activated, an airflow change and output a second level, 

          4. (Canceled)

5. (Currently Amended) The electronic vaporizer device body according to claim [[4]] 1, wherein the acceleration sensor is configured to output first information upon detecting an action of the electronic vaporizer device body.

16. (Currently Amended) An electronic vaporizer device, comprising an electronic vaporizer device body, the electronic vaporizer device body configured to be used in combination with an electronic vaporizer, wherein the electronic vaporizer device body comprises:
a power supply, configured to supply power;
an airflow sensor; 
a main control circuit, configured to activate the airflow sensor after detecting a first level; and
an acceleration sensor, electrically connected to the main control circuit, wherein the main control circuit is further configured to activate the acceleration sensor after detecting the first level;
wherein the first level is generated when the electronic vaporizer device body being in combination with the electronic vaporizer, and wherein the airflow sensor is configured to detect, after being activated, an airflow change and output a second level, 

17. (Currently Amended) An operation method, applied to an electronic vaporizer device body, wherein the electronic vaporizer device body is configured to be used in combination with an electronic vaporizer and comprises:
a power supply, configured to supply power; 
an airflow sensor; and 
an acceleration sensor electrically connected to a main control circuit, wherein
the method comprises:
activating, by [[a]] the main control circuit, the airflow sensor after detecting a first level, wherein the first level is generated when the electronic vaporizer device body being in combination with an electronic vaporizer;
activating, by the main control circuit, the acceleration sensor after detecting the first level;
detecting, by the airflow sensor after being activated, an airflow change and outputting a second level, and
controlling, by the main control circuit based on the received second level, the power supply to supply or interrupt power to the vaporizer.

                20. (Canceled)

Claims 1-2, 5-18 and 21-28 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The cited prior arts do not teach “an acceleration sensor, electrically connected to the main control circuit, wherein the main control circuit is further configured to activate the acceleration sensor after detecting the first level;
wherein the first level is generated when the electronic vaporizer device body being in combination with the electronic vaporizer, and wherein the airflow sensor is configured to detect, after being activated, an airflow change and output a second level, and the main control circuit is further configured to control, according to the received second level, the power supply to supply or interrupt power to the electronic vaporizer”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN T NGUYEN/           Primary Examiner, Art Unit 2683